04-15-00663-CV




                                       IN THE

                     FOURTH COURT OF APPEALS DISTRIST

                             AT SAN ANTONIO, TEXAS



                              THERESA FAYE JERRY

                                         V.

 DEUTSCHE BANK NATIONAL TRUST COMPANY and ROBERT VALDESPINO as
                         TRUSTEE, Et al.



                              BRIEF OF APPELLANT,

                              THERESA FAYE JERRY




       Appeal from the 37**^ Judicial District Courtof BexarCounty, Texas
                           Trial Court No. 2014-CI-05864

                   Honorable Antonia Arteaga, Judge Presiding



                                     Argument

                                 Issues Presented

Issue 1: Is it indeed appropriate that the act's which gave rise to the suit
presented, that occurred in BexarCounty, and the homestead property at 9930
Spruce Ridge Dr. Converse, Texas 78109, Lot23, Block 5, CamelotSubdivision,
Unit 63, Bexar County Texas, according to Plat thereof recorded in Volume 9400,
pages221-222, Deed and Plat Records of BexarCounty, the subject matter of this
suit which is also in Bexar County establishes diis venue [28 USC 1391 (b)(C)]
and Jurisdiction as proper in reference to this Appeal?
Issue 2: Is it lawful/legal that a Motion for Summary Judgment be granted for
Traditional and No-Evidence when indeed there is evidence to dispute all
allegations presented by Appellees in their motion. Alternatively, the evidence
which should have been submitted by previous counsel that should have been on
file was perhaps withdrawn, lost in records, or deliberately withheld from records.
That leaves this Appellant with the question, what are the ramifications behind
withholding, withdrawing, or losing evidence which is relevant/crucial to a case
(use 18 § 2071)? Primary example: Your Honor, you state in your decision that
the Clerk's Record contains no order on a motion for summary judgment, when
clearly the Appellant was sent a copy of order granting a motion for summary
Judgment to Deutsche Bank (see Exhibit A).

Issue 3: Is it lawful/legal for an Appellee to receive immunity for a harm or
damage inflicted against another, intentionally or unintentionally that caused the
resultant foreclosure on Appellant's Property with fraudulent documents? It is a
concurrent occurrence where the Appellees', who are now referring to themselves as
the Trustee, would switch from one trustee to another in an attempt to keep others off
balance to their true intentions, and in the end depriving individuals of their rights (USC
42 § 1983, [Exhibits B &C]). This is like playing Russian roulette with an individual's
livelihood, and the deception is hard to decipher. Alternatively, does this not cloud a
Title that is voided by these fraudulent documents?

Issue 4: Is it not the fiduciary duty of the Appellees/Defendants, attorneys
included, to be subject to the duties imposed by the common law, the duties
imposed by the Texas Trust Code, and the duties imposed by the instrument
creating the Trust Tex. Trust Code Ann. § 113.051 (Vernon 1984). Even an
unintentional violation can result in serious sanctions.

       The Trustee shall administer the trust according to its terms and in the absence
of anv contrary terms in the trust instrument or contrarv provisions of this subtitle, in
administering the trust the trustee shall perform all of the duties imposed bv trustees by
the common law. Tex. Trust Code Ann. S 113.051 (Vernon 1984). The fundamental
duties of a trustee include the use of the skill and prudence which an ordinary capable
and careful person will use in the conduct of his own affairs. InterFirst Bank Dallas,
N.A. vs. Risser, 739 S.W.2d 882, 888 (Tex. Civ. App. Texarkana 1987, no writ), citing
Tucker vs. Dougherty Roofing Company, 137S.W.2d 884(Tex. Civ. App. Dallas 1940,
writ dism'd Judgment cor.); Bogert &Bogert, The Law of Trusts and Trustees §12 (2"''
Edition 1985) § 541; Scott, supra, § 174; Restatement (Second) ofTrusts, supra, § 174.
Why would individual plaintiffs be compelled to perform under any civil action set forth,
but the defendants are not held to the same standard?
Issue 5: The fact that all evidence was readily available on and/or before June 19,
2014 and prior to an order granting Appellant's counsel's motion for withdrawal
on September 19, 2014, why was said evidence not presented into the Clerk's
Records, and if presented how where they lost or withdrawn (USC 18 § 2071)?
Was it not Appellant's previous counsel's duty to protect her against unreasonable risk
of injury, and would not this duty become a breach if indeed previous counsel did not
submit into evidence the materials which prove the facts in Appellant's case prior to
withdrawal from Appellant's case? Would his actions in this case be grounds for
neglect? Ifso, would this not be causation according to (USC 42 §1986)?

Issue 6: Isn't it factual that "Every Cause of Action Has to Evidence a Tangible
Injury." Alternatively, this Appellant has been injured by the actions of these
corporate entities, but where is their corpus delecti.

Honorable Luz Elena D. Chapa, this Appellant is not accustomed to violating the law,
but it appears that the system which has failed this Appellant is accustomed to not
abiding to all the laws that itsets forth. How is itpossible that partofthe law can be
taken, but not all the law in its totality, by all parties involved? This Appellant has spent
more than $65,000.00 in mortgage payments on a note that started out at $88,650.00,
over$4,000.00 in attorneys' fees on bias and incompetent legal representation/services,
and an undetermined amount on obtaining and copying official documents for evidence
to prove the statements which Appellant attested to in her lawsuit.
                                  Statement of the Case

        This appeal isfrom a summary judgment made after a District Court judgment.
The summary judgment granted a Motion for Summary Judgment against the
Plaintiff/Appellant, based on a Traditional and No-Evidence Motion which was not an
accurate assumption ofthe true facts of the case, and it deprives Appellant the rights to
a fair hearing and trial on the proceedings of this mortgagefiasco.
At the time Citibankand its affiliates (Residential Real Estate IMortgages), Et al.
was handling Appellant's mortgage, November 1, 2007 to February 2009
respectively, they were being investigated by the Office of Comptroller of
Currency for unsafe and unsound/fraudulent business practices, which consisted
of but not limited to:

(a) filed or caused to be filed in Stateand Federal Courts affidavits executed by
Its employees or employees of third-party service providers that assertions made
in affidavits were made based on personal knowledge or based on a review of the
books and records, when in many cases they were not based on such knowledge
and/or review of the relevant books and records;

(b) filed or caused to be filed in State and Federal Courts, and/or in local lands
records offices, numerous affidavits or other mortgage-related documents that
were not properly notarized, including those not signed or affirmed in the
presence of a notary;

(c) litigated foreclosure proceedings and initiated non-judicial foreclosure
proceedings without ensuring that either the promissory note or the mortgage
document were properly endorsed or signed and in the possession of the
appropriate party at the appropriate time. These repetitive violations continue to
have concurrent occurrences, which these entities have committed even after being
involved in lawsuits and consent judgements.

U.S. Department of Treasury Comptroller of Currency, In The Matter of Citibank,
N.A. [OCC No. AA-EC-11-13]; U.S. Department of Treasury Comptroller of
Currency, In The Matter of MERSCORP, Inc. and the Mortgage Electronic
Registration System, Inc. (whose affiliations are with Deutsche Bank National Trust,
and J R. Morgan), [OCC No. AA-EC-11-20 (April 13, 2011)]; U.S.Securities and
Exchange Commission v. Citigroup Global Markets Inc., [11 Civ. 7387 (JSR,
November 28, 2011)]; The State of Texas v. American Home Mortgage Servicing
Inc., 448^ Judicial District, 2010-3307, District Court of El Paso, Texas; and
Consumer Financial Protection Bureau, Et al., v. Ocwen Financial Corporation,
and Ocwen Loan Servicing, LLC., [13-CV-2025 (RMC) May 15, 2014)].
Ocwen and its affiliates, (American Home Mortgage Servicing Inc./Homeward
Residential Holdings) participated in a Consent Judgment under Ocwen National
Servicing Settlement which included Texas and forty-nine other states on February 26,
2014. The Appellant's concem here is that approximately nineteen days prior totheir
consent ofthis agreement; Appellant's home was foreclosed on due to the direct actions
ofthe above parties. Coincidence, Appellant cares to differ. It is clearly apparent that
there has been a pattern in this deception and fraud placed forward. Please explain to
this Appellant how her claims are addressed as frivolous and dismissed, when in fact
she holds all the knowledgably/absolute facts concerning this case. Appellees allege
thatAppellant breach the contract when in fact theAppellees and their designated
officials breached the contract.

       On February 11, 2009 Citi Residential filed in the Bexar County Courthouse
records a Corporate Assignment of Deed ofTrust and immediately thereafter on
February 23, 2009 had Appellant's mortgage transferred to American Home Mortgage
Servicing Inc. with false stipulation on the amount ofAppellant's monthly mortgage
payments and a different mortgage loan number. Below you will find a detailed affidavit
of the facts conceming Appellant's mortgage from June 2006 through October 2015.

                                                                             October 1,2015

                    Affidavit of Detailed Facts Concerning Mortgage

                   Dates                                        Situations
June 22,2006                                Brought home on fixed-rate from Argent with
                                            Lawrence Yoimg as Trustee.
June 26,2006                                Received letter from AMC mortgage services
                                            with a welcome letter and requesting that my
                                            payments be redirected to them starting August
                                            1,2006.
August 1,2006                               Cut-off date for Pooling and Servicing
                                            Agreement Series 2006 Class M2 Certificates.
                                            Unknown to homeowner at time of occurrence.
August 17,2006                              Argent soldSeries 2006 M2 Certificates to J.P.
                                            Morgan Securities Inc, (Underwriter's
                                            Agreement). Unknown to homeowner at time
                                            of occurrence.
August 29,2006                              A Series of certificates entitled Argent
                                            Securities Inc., Asset-Backed Pass-Through
                                            Certificates, Series 2006-M2 were issued
                                            pursuant to thePooling and Servicing
                                            Agreement dated as of August 1,2006.
                                            Unknown to homeowner at time of occurrence.
October 31,2007                             1 received a letter from Citi Residential
                                            Lending stating theyhad sentme a welcome
                                            package and notification of servicing transfer,
                                            which I had not received. This letter also
                                            discussed an inadvertent data processing error
                                             of their system.
November 2007_l" Week                        Received a letter from Citi Residential
                                             Lending, dated October 4,2007 ofNotice of
                                             Intention to Foreclose. After the back and
                                             forth conversations with several different staff
                                             members at Citi and informing them of monies
                                             paid to AMC, 1Was instructed to hold my
                                             payments while they worked on a modification
                                             for my home.
November 7,2007                              Property tax deferment granted by Bexar
                                             County and Judson Independent School
                                             District, for the Propertv at 9930 SpruceRidge.
December 29,2007                             I paid a $500.00 difference that was requested
                                             by Citi Residential Lending.
January 2008        1 received a letter fix)m Citi Residential
                    Lending with a forbearance plan agreement by
                    Sara Kaplan stating a default amount in the
                    sum of $2,660.09 for October 1,2007 through
                    January 31,2008. This amount was in error
                    because I had already paid over $2,191.49
                    between those specified dates.
June 24,2008        I received a letter from Citi Residential dated
                    June 17,2008 stating Notice of Intention to
                    Foreclose for breach in Note and Security
                    Instrument.
June 25,2008        Called Citi Residential, spoke with Shantell
                    who only gave me information to bring my
                    house current, which was not an accurate
                    figure.
September 23,2008   I received a letter from Citi Residential dated
                    September 17,2008 for Notice ofIntention to
                    Foreclose.
October 2008        Due to Citi Residential Lending constant
                    threats of foreclosure and their total disregard
                    of the deferment on the property taxes at 9930
                    Spruce Ridge Dr., I sort to obtain a loan
                    modification to abate the duress that I was
                    being subjected too.
November 17,2008    I received a letter from Citi Residential dated
                    November 11,2008 denying my request for a
                    loan modification.
November 20,2008    I received a letter from Citi Residential dated
                    November 14,2008 for Notice of Intention to
                    Foreclose.
December 30,2008    I received another letter from Citi Residential
                    dated December 22,2008 for Notice of
                    Intention to foreclose, and they attempted to
                    increase my monthly mortgage payments to
                    $1,301.12.
February 2009       I receiveda monthly billingstatementfrom
                    American Home Mortgage Servicing Inc. dated
                    February 23,2009, with a newloan number of
                    4001337056 and a monthly mortgage payment
                    of $1,332.17. It also had a balance owed of
                    $9,660.54. The dispute about my monthly
                    payments and balance went on for months.
April 2009         Due to the constant duress that now American
                   Home Mortgage Servicing Inc. (AHMSI) was
                   subjecting me to because ofthe constant
                   opposition of my monthly payments and what
                   is owed; I again requested a loan modification.
May 2009           American Home Mortgage Servicing Inc. sent
                   me a letter dated May 18,2009 denying me a
                   loan modification.
August 29,2009     I signed for a letter from AHMSI stating that I
                   was in default for non-payment since January
                   2009, which is not accurate because they were
                   sent a payment of $706.93 each and every
                   month in accordance with my original
                   mortgage documents.
October 9,2009     I received a letter from AHMSI, dated
                   September 28,2009 stating that I am not
                   eligible for the Home Affordable Modification
                   Program (HAMP).
November 13,2009   I signed for a letter from Attorneys for AHMSI
                   dated November 9,2009 stating I was in
                   default. Being tired of the constant
                   harassment, I finally told them to produce the
                   original note and if they could not, then please
                   stop harassingme because it was having an
                   adverse effect on my health.
January 4,2010     Denise Tran an employee from AHMSI stated
                   in a phone conversation that the reason my
                   Home Affordable Modification Program was
                   denied because I did not have enou^ income.
                   Thenshe proceed to say that I need a letter
                   from my daughter or someone stating that
                   he/she sends me $250.00 monthly for extra
                   help. The harassment continuedfor the next
                   few months.
March 1,2010       I received a package from AHMSI with a
                   modification enclosed which added $19,850.33
                   to my principle with an increase in my monthly
                   payments to $765.69, and it was placed on an
                   adjustable rate until 2013.
March 2011                           AHMSI sent me a different loan modification,
                                     I don't remember why. Bryan Ray, a
                                     negotiator for AHMSI, only gave me a few
                                     days to sign and resubmit to their office. I
                                     made several attempts to get an explanation
                                     about the language within the modification, but
                                     the staff at AHMSI were conveniently
                                     unavailable for any explanations and 1was not
                                     allotted ample time to seek legal counsel on the
                                     matter; therefore, not given any other option, I
                                     was forced to sign the document under duress.
September 2011                       I received a letter from AHMSI dated
                                     September 20,2011, reducing my monthly
                                     payment to $520.93 starting in October 2011.
                                     This change came about due to an audit
                                     conducted by AHMSI.
May 29,2012                          American Home Mortgage Servicing Inc.
                                     (AHMSI) changed their name to Homeward
                                     Residential.
December 30,2012                     I submitted a complaint against
                                     AHMSI/Homeward to the Attorney General of
                                     Texas in reference to the wrongful treatment
                                     and deception I received from the
                                     entity/entities.
February 19,2013                     I called AHMSI/Homeward at 3:46pm and
                                     spoke with Nivedita about how my escrow
                                     went from having a positive balance of
                                     $393.87 to havingan escrow shortageof
                                     $265.03 and my monthly payments being
                                     increased from $520.61 to $558.29. She
                                     falsely statedthat my insurance premiums had
                                     increased, but according to my insurance agent
                                     my premiums had remained consistent.
June 22,2006 through April 5,2013    I had paid approximately $65,193.82 in
                                     mortgage payments to the many different
                                     mortgage servicersassigned.
May 1,2013 through February 7,2014   I never received any other monthly billing
                                     statements from any Mortgage Servicer or
                                     Bank. The last statement 1 received was from
                                     Homeward Residential in April 2013.
May 10,2013                          AHMSI/Homeward not accepting my
                                     mortgage payments. I hired Attorney Kenneth
                                     Grubbs to represent me on my mortgage case.
                                     I requested that he find out exactly who should
                                     be receiving my mortgage payment. He stated
                                     that his fee would be $750.00.
July 26,2013        I received an e-mail from the Consumer
                    Financial Protection Bureau in reference to the
                    complaint that I submitted to the Attorney
                    General against AHMSl/Homeward. Enclosed
                    it had a copy ofthe response from
                    AHMSl/Homeward with document of the
                    alleged package they stated they sent me back
                    in February 2013.
September 13,2013   1 received a certified letter from Ocwen Loan
                    Servicing LLC., speakingof a preliminary step
                    to a foreclosure on the mortgage against my
                    property; they also stated "unless 1dispute the
                    validity of any portion ofthe debt, it will be
                    assumed to be valid by Ocwen.
                    This same day I went down to the Bexar
                    Coimty Courthouse to see if there was a
                    possiblerationale as to why Ocwen would be
                    sending me any type of correspondence,
                    especially since they had not sent me any legal
                    written or verbal correspondence prior to this
                    date. What I found on file at the Bexar County
                    Courthouse was a Corporate Assignment of
                    Deed of Trust, which 1had never seen before,
                    that stipulated Citi Residential Lending Inc. as
                    ATTRONEY-IN-FACT for Argent Mortgage
                    Company LLC., Deutsche Bank NationalTrust
                    Company as Trustee for Argent Securities Inc.
                    Asset-Backed Pass-Through Certificates,
                    Series 2006-M2 under the Pooling and
                    Servicing Agreement dated August 1,2006.
September 17,2013   1 sent Ocwen a certified dispute letter,
                    "Qualified Written Request," imder section 6
                    of the Real Estate Settlement Procedure Act
                    RESPA). Ocwennever responded back to the
                    request. All information given to Attorney
                    Kenneth Grubbs.
October 21,2013     1 received a letter from a Power Default
                    Services, with no identifying person of contact,
                    stating that my alleged mortgage loan had been
                    referred to their office for foreclosure.
October 25,2013     Power Default Services was sent a Debt
                    Collector Validation of Debt and Disclosure
                    Statement to their two separate offices in
                    Atlanta, Georgia and Irving Texas, certified
                                            with return receipt requested.


December 17,2013                            I received a certified letter from Power Default
                                            Services of a Notice of Acceleration of
                                            Maturity on Note and Notice of Substitute
                                            Trustee Sale.
December 18,2013 and December 30,2013       1paid Attorney Kenneth Grubbs $1,400.00 to
                                            stop the foreclosure proceedings on my home
                                            at 9930 Spruce Ridge Dr. Converse, Texas
                                            78109. On December 30,2013 the first
                                            affidavit of facts concerning mortgage was
                                            filed at the Bexar County Courthouse,
                                            Doc#20130262492, Book 16495, Page 1398,
                                            8pgs.
February 7,2014                             Homestead a 9930 Spruce Ridge Dr. sold at a
                                            Substitute Trustee Sde on Bexar County
                                            Courthouse steps.
August 22,2014 at 4:12pm                    Received called from first counsel's office
                                            proclaiming having good news. They had
                                            received a settlement offer from Baker,
                                            Donelson, Bearman, Caldwell & Berkowitz for
                                            Ocwen Loan Servicing LLC. Loan Settlement
                                            was rejected because Ocwen was already in
                                            estoppel from 2013.
September 5,2014 at 4:02pm                  Received called from previous counsel's
                                            secretary stating counsel is withdrawing his
                                            services from Plaintiff today.
September 12,2014                           Previous Counsel took Plaintiff to court for a
                                            motion to withdraw from case.
September 23,2015                           Plaintiff paid the Law Office of Gerald Kubena
                                            $200.00 for filing and bond fees to answer the
                                            Motion for Summary Judgment.
October 13,2015                             Received letter from Ocwen Loan Servicing
                                            LLC. about misdated letter they sent Plaintiff.


      Although Appellant continues to reside on the premises at 9930 Spruce Ridge
Dr. Converse, Texas 78109, this mortgage fiasco has taken a mental and financial toll
on her. Appellant posit in her original Appeal that the "TAIL is not SEPARATE from
the HEAD." All of these Appellees/Defendants acted in concert with one another
concurrently and independently. When and how is this madness going to end if
consumers as Appellant are not allowed to bring these injustices to the forefront?
                                     Conclusion
This Appellant is not an attorney; she is just a retired disabled nurse that is trying to
make right a wrong which has been sited upon her, and as such, she does not know the
whole law but only those parts that she can discern. When Appellantwas represented
by counsel (Kenneth Grubbs), she was instructed on a couple of occasions either not to
show up in court, and if indeed she showed up, she was instructed not to say anything.
Appellant has showed up to all proceedings. As she looks back on the different
incidences, she sees why this fiasco has continued on. This Appellant has lost the
confidence in legal counsel because it has appeared to be futile in getting the job
accomplished and the trust that should be established between her and her counsels.

                                          Prayer

It is my plea that Cause No. 2014-01-05864 with Appeal No. 04-15-00663-CV be
allowed to proceed fonA/ard to trial. Because of the legally and factually insufficient
evidence to support the final judgment in favor of Appellees from the District Court due
to whatever breach within or outside the court clerks' office. Appellant Theresa F. Jerry
respectfully request that the Summary Judgment be reversed (see Exhibit A), that a
judgment be rendered that real issues of material facts do exist, therefore the case is
not frivolous or without merit, that all claims can proceed to a trial as deemed
appropriate, according to Cause No: 2014-CI-05864. Altematively, Appellant prays that
this Court remands this cause to the trial court for further proceedings consistent with its
opinion on the issues presentedwithin. Appellant further request that this Court awards
her cost of court on appeal, or alternatively, the court cost be awarded in accordance
with Rule 139 of the Texas Rules of Civil Procedure (Tex. R. Civ. 139). Appellant prays
for such other and further relief that the law and nature of this case require. Therefore,
theAppellant signs and submits this brief without prejudice, attesting to the things within
this brief to the best of her first-hand knowledge, experience, and the documents
reserved to prove the facts so stated.


                                                                   Respectfully Submitted,



                                                                THERESA F. JERRY

                                                                NO LEGAL COUNSEL
           EXHIBIT A

MOTION FOR SUMMARY JUDGMENT TO
 DEUTSCHE BANK NATIONAL TRUST
           COMPANY
                                   COURT OF APPEALS
SANDEE BRYAN MARION                FOURTH COURT OF APPEALS DISTRICT                  KEITH F. !ir/iT(.E
 CHIEE JUSTICE                       CADENA-REEVES JUSIICE i:ENTER                   CI.ERKOI-COURT
KAREN ANGEUNI                          300 DOLDROSA, SUI IE 3200
MAKIALYN BARNARD                     SAN ANTONIO, TEXAS 7820S-3057
REBECA C. MARTINEZ                 W\V\V.TXC0URTS.G0V/4THC0A.ASPX                        riiLl;PH(;M-;
PATRICIA O. ALVAREZ                                                                    (2101335-263?
l.UZ ELENA D.CHAPA
JASON PULLIAM                                                                          FACSIMILE NO.
  JUSTICES                                                                             (210) 335-2702


                                        December 15,2015

         Robert D. Valdespino                              Cody Peterson,
         Valdespino Law Office                             Baker, Donelson, Bearman,
         5150 Broadway St #506                             Caldwell & Berkowitz, PC
         San Antonio, TX 78209-3261                        1301 McKinney Street, Suite
           DEUVERED VIA E-MAIL *                           3700
                                                           Houston, TX 77010
         Theresa Faye Jerry                                * DELIVERED VIA E-MAIL *
         9930 Spruce Ridge Dr.
         San Antonio, TX 78109

         RE;     Court of Appeals Number:      04-15-00663-CV
                 Trial Court Case Number:      2014-CI-05864
                 Style: Theresa Fay Jerry
                         V.

                         Deutsche Bank National Trust Company and Robert Valdespino as
                 Trustee, Et al.

                 Enclosed please find the order which the Honorable Court of Appeals has
         issued in reference to the above styled and numbered cause.

                 If you should have any questions, please do not hesitate to contact me.

                                                                  Very truly yours,
                                                                  KEITH E. HOTTLE, CLERK




                                                                  Deputy Clerk, Ext. 53219




          cc: Kari Lynn Robinson (DELIVERED VIA E-MAIL)
          Bobbie Stratton (DEUVERED VIA E-MAIL)
        F YTTTRTT B

SUBSTITUTE TRUSTEE'S DEED
3ook 16543 Page 2429 7pgs                                                                                         Doc#20140020129

          OurFileWumben 20i3-46030
 '        LoanNuiiiben714S4S206l
          Name; THERESA F. JERRY


                                               SUBSTITUTE TRUSTEE'S DEEn

          THE STATE OF TEXAS

          COUNTY OF BEXAR

          NOTICE OF CONFIDENTIALITY RIGHTS: IFYOU ARE A NATURAL PERSON YOU
          MAY REMOVE OR STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS
          INSTRUMENT BEFORE IT IS FILED FOR RECORD INTHE PUBLIC RECORDS: YOUR
          SOCIAL SECURTIYNUMBER ORYOUR DRIVER'S LICENSE NUMBER
          WHEREAS, THERESA F. JERRY, in order to secure the payment ofNote for the sum set forth in said Note,
          payable tothe order ofARGENT MORTGAGE COMPANY, LLC made, executed and delivered to LAWRENCE
          YOUNG., Trustee, a certain Deed ofTrust dated June 22,2006 indie principal amount ofS88,6S0JH), recorded
          under County ClerkNo. 20060148332 Bode 12208 P^e 1571 to the Real Pnqieity Records (tfBEXAR COUNTY,
         TEXAS, to which Deed ofTrust and its record reference ishere made for adetailed description ofsaid flie terms and
         covaianis ofsaid Deed ofTrust, and the lands and premises there conveyed; said land being more particularly
         described as follows:

         LOT 23,BLOCK 5, CAMELOT SUBDIVISION, UNIT 63, BEXAR COUNTY, TEXAS, ACCORDING TO PLAT
         THEREOF RECORDED INVOLUME 9400, PAGE^ 221-222, DEED AND PLAT RECORDS OFBEXAR.
         TEXAS.


         WHEREAS, itis{uovided insaid Deed ofTriist that fiilute tomake aay ofthe ps^ments totiie above described
         Note as the same became due and fKQrable, orfoilure to comply with any oraO ^tfae covenants and wmHitfniig of
         said Deed ofTrust, shall, attheqitionof the legal orequitable owner(s} orholdei^s) titereol; mature thewhole of
         said Note and to such event orevents and atthe request ofthe owner(s) orholder(s) ofsaid Note seemed by said
         Deed ofTrust; thesaidTrustee orhissnccesrars shall enforce said trust byselliii^ thehereinbefore described bnri
         and{uemises according tolaw, and to accordance with the provisions ofsaid Deed ofTrust, allasmore liilly set cot
         to said Deed ofTrust; and

         WHEREAS, defonJt was made inthepaymern ofsaid Note accordingto theterms, taiorand effect thereof and the
         1^1 orequitable owner(s) orholder(s} ofsaidNote, after allrequired notices were given, declared thewhole Note
         immediately (toe and payable and the Trustee named to said De^ofTrust having been removed, the owner(s) and
         boidei(s) ofsaid indebtedness appointed the umtorsigned s Substitute Trustee, and requested the              tosell
         saidlandandpremises accortlmg to lawandinaccordance witii theprovisions ofsaidDeed ofTrust;tosatisfoction
         ofthe indebtedness securedby said E)eed ofTrust; and,

         WHEREAS, the saidland above described was ailvertised forsale, and written notices ofsale were posted to
         acconiance witii the term ofsaid Deed ofTrust and inaccordance with the laws ofthe State ofTexas peartatotogo
         the foreclosure under the Deed ofTrust, said land having been advertised for sale atleast 21 days precedingthe date
         ofsaleat theCourthouse (toor of theCounty above set forth and.if provided bysaidDeed ofTrust, to two other
         public places tosaidCooniy, saidlaud having been advertised tobesold attheCowtiiouse of Bexar Omnty, tothe
         area itosignatedlqrtlie Commissianers* Court ofsuch county, pursuantto Sec. 51.002 oftheTexas Proper^ Code as
         amended (CH-ifnoareaisso designated, in theareaimmediate^ (next) adjacent to the location where theNotice of
         Salewas postetQ imJanuary 7,2014,thesaiddate being thefirstTkiesday saidmonth; and

         WHEREAS, the holder(s) ofthe debt served written notice ofthe proposed sate bycertified maH atleast twenty one
         (21) days preceding Ibe (late ofsaleoneach debtor obligated to paysucb debtaccording totherecords ofsuch
         holdet(s) dqtosit ofthe Notice, enclosed toa preqiaid wra^qrer, prc^eiiy addressed toea(± debtor atthemost
         recent address ^o^vn by the records ofthe hold^s) ofthe debt; to apost office or official dqiosit(Ky under the care
         and GU3to(iy oftiie United States Postal Service; a copy ofsuchNotice of Salewas filed with theCounty Clerk of
         such county at leas twenty one (21)      prece^g the date ofthe sale; and
 WHEREAS, 1, the said Substitute Trustee, did, between the hours of10:00 AM and 4:00 PM and be^nnlng not
 earlier than10:00AM,or not laterthanthree hours thereafter, on thedatefor which saidsalewasadvertised,
 offered the said land a^ premises for sale at public venue at ^ ConunissimteR, Court ofsuch County, pursnaut to
 Sec. S1.002 oftheTexas Property Code asamended, orif noareawas designated bytheCommissioner's Court, the
 sale>vas conducted in theareaimmediateJy (next) adjacent to thelocation where theNotice of Sale was posted; and

 WHEREAS, at the said sale,DEUTSCHE BANKNATIONAL TRUSTCOMPANY, ASTRUSTEE FOR
 ARGENT SECURITIES INC., ASSET-BACKED PASS-THROUGH CtR'i U-ICATES, SERIES 20064^2, whose
 address isc/oOcwen LoanServicing, LLC, 1661 Wortbington Road, West Palm Beach, FL334090ieFeinafter
 referred to as"Grantee") bidfer saidland andpremises thesumof S107,264.]8, cash, which was (he highest bid
 and best offerdsjue&re, whereupon said landand premises were knockedoffaixisoldfor said sumto the said
 Grsitee in accordance withthe termsand provisions ofsaid Deed ofThisI;

 NOW, THEREFORE. KNOWALL MEN BY THESE PRESENTS;That 1.(hesaid SubstituteTrustee, named and
 appointed under the terms ofsaid Deed ofTrust, acting herein under and by virtue of(he po\ver confer^ upon me
 by the said I3eedof Trust, and m accmdancewitfa the laws ofthe STATE OF TEXAS,for and in consideiaticn of
 the sum bid asfotesaid, v^cb amount has been applied inaccordance with the tamsofsaid Deed ofTrust onthe
 indebtednesssecured by        do hereby bargain, sell and convey unto the said Grantee the said hereinbefore described
 land and premises, logger with all and singular therights and appurtenances tothe same inanywise belonging.

 TO HAVE ANDTO HOLDthe said propertyunto die said Grantee, its successorsand assigns forever, in fee
 simple, and I, thesaid Substitute Trustee, acting in die capacityand mannerafbcesaki, by virtue ofthe powervested
 in me under fee terms ofsaid Dwd ofTrast, do hereby bind and obligate fee said mortg^or, bisfeer heirs, assigns,
 executorsand administiators to warrantandforeverdefendall and singularthe rightand title to said propertytmto
 fee said Grardee, its successors and ass^ns, againsteverypersonwhomsoevo- iawfhDy claimii^ w to claimthe
 same orai^ part thereof                   ^

 WITNESS my hand this day, February^2014.

                                                         Rob Valdespino, Olivia'Vnldespin             'A.Voldcapino,
                                                         Prenda Rolen, Chaace-Olivert       •etrAR   Daniel reinstdn;
                                                         •atcpliaiiie SpurleekiLateirifca            Pei'sdie Guillcy or
                                                        -^onishai^amffies, Substitate Ti

 THE STATE OF TEXAS


 COUNTY OF BEXAR


 This instrument was Mknowledged before meon February S, 2014, by,Rob Valdespino, Olivia ValdaapinoyMBrtia
—Ar-Valdespiflo, Brendn Rolen, Ghonco-Olivori BretAllenrPanieLFeinsteuir!
-Themglaas. Poische-Smiley orTuniEfaa-Jonnings, Substitute Trustee

 (SEAL)


                      .        CABOUNE TfiUJlUO          NotaryPublicin and forthestateofTexas 0
                      \ NotQiyi>ubile.stotaoflakas
                          "   My Corromssion Exoftes
                                August 09,2017                   r-o l'/n         EXHIBIT C

NOTICE OF SUBSTITUTE TRUSTEE
           SALE
                                  Noti(% of Sabstitote Trnstee Sale

T.S.»:2013-06 Book I2208Pa8e 1571 oflheRealPrqtotQrRecords ofBexarCounty, Texas.


Trustoi(3);               THERESA F. JERRY                   OriginalBenefictaiy:     AR6ENTM0RXGAG&
                                                                                      CC»V1PANY,1JLC

Current                Dentseiie Bank Natiimal Trust         LoanServken              Ocnen Loan Servicing, LLC
Beneficiary:           Company, as Tm^ for Argent
                       Seenritiea Inc., Astot-Badccd
                       Pass-Through CertiQcates,
                       Series 2006-M2

                                                             Current Substituted      Deborah Martin orTerri
                                                             Trustees:                Martin or DeaimaRay,
                                                                                      Daniel Feiiistein, Stephanie
                                                                                      Spuriock, Laferziha
                                                                                      Tboinpidn^ Porsche Smiley,
                                                                                      andTimlsha Jennings
The Mortgage Servker a anthodzed to represent (he Mortgagee by virtue of a servicmg agreement wift (he
Mortgagee; Pmsuant to the Sendciiig Agreement and Texas Propei^ Code S51i)02S, Qce Morigago Seivicer is
authorized to coSect the debt and (o administer any resulting foreclosure of the proper^ securii^ the above
referenced loan.




Terras of Sale - The sale will be condocted as a poblic auction to the hl^iesi bidder for cash, subiect to the
pnmsions of the deed of trust petmitluig (be bene&iaiy tbereooder to bave tbe bid credited to foeixifeup to the
amotut of theuiQiaid debtsecDied by the deedof trustat the timeof sale.Proqiective bidders are strong urgedto
examine the applicable property recordsto determine foenatureand extent of sub malteis, if any. Pursoantto the
deed ofCnis^ foe boefiidaiy has the       to foreet theTrustee to sen tbe property in one ormore parceb aodfor to
sellall or only partof theproperty. Pursuant tosecdon 31.009 of theTexas Property Code, tbeproperty wiU besold
in m,wlteie k" comlitioii, without anyexpress or implied warranties, exc^ as to thewamntiesof title(ifany)
prov^Slbrunfefoe'd^'oftnisl. ProqnroSve1K33mluoadviaedto cdidnctatrmdepTbesale wiH beiiude, Initwithoutcoveaantor wananty,CApresscd or implied, i^ardiog title,possesmoii, or
encumbrances, to paytheremaining piisc^ sumof thenote(s) secured hy theDeedofTiust,withinterest andlate
 charges thereon, as provided in the notefs), advances, umferthe terms ofthe Deed ofTrust, interest Ihexeon, fees,
chargesandexpenses oftheThistes for the totalamonnt(at the thne ofthe im'tial puUicatioaoftheNotiOe of Sale)
reasonably esthnated tobe set fotdibdow. The amounting be greateron the day ofsate.

 Quesdotts concerning the sale may be directed to the undo^gned or to the beneficiary:
Deutsche Bank National Trnst Company, as Trustee for Argent SecuritiesInc., Asset-Backed Pass-Through
 Certiflcates, Series 200d-M2

c/o OctvenLoan Servicing, LLC
16til Worfbington Rd., Suite 100
West Palm Beach, FL 33409
S61-d82-8000
Dated:                           Ddroiah htertinor Teni Martinor Desmu Ray, Daniel Fcrnstein, Stetfoame
                                 Spurlocle, Latecriha TlHniipkins,P(Rsche Smileyor TimisbaJenninss,



                                 Telephone: (8ti6)-900-0299
                                 Fax:(80d)-960-8298 '



AFTER RECORDING, PLEASE SErURN TO:
Ptrwer Defonit Services, Inc.
2002 Summit Boutevaid, suite 600
Atlanta, Georgia30319
Aim: Trustee Department
Doc# 20140020129
# Pages 7
02/07/2014 2:39PM
e-Filed & e-Recorded in the
Official Public Records of
BEXAR COUNTY
GERARD C. RICKHOFF
COUNTY CLERK
Fees $46.00




STATE OF TEXAS
COUNTY OF BEXAR
This is to Certify that this document
was e-FILED and e-RECORDED In the Official
Public Records of Bexar County, Texas
on this date and time stamped thereon.
02/07/2014    2;39PM
COUNTY CLERK. BEXAR COUNTY TEXAS